UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 10, 2015 OXFORD IMMUNOTEC GLOBAL PLC (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation) 001-36200 98-1133710 (Commission File Number) ( IRS Employer Identification No.) 94C Innovation Drive, Milton Park, Abingdon OX14 4RZ, United Kingdom (Address of principal executive offices) Registrant’s telephone number including area code +44 (0)1235 442780 Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 10, 2015, Oxford Immunotec Limited, a wholly-owned subsidiary of Oxford Immunotec Global PLC, filed suit in the United States District Court for the District of Massachusetts against Qiagen N.V., Qiagen Inc., Quest Diagnostics LLC, and Laboratory Corporation of America Holdings alleging claims of patent infringement. The defendants manufacture, sell and/or use the QuantiFERON-TB Gold In-Tube Test, an in vitro diagnostic test for the detection of TB infection. A copy of the complaint in Case No 1:15-cv-13124 may be obtained through the district court’s Public Access to Court Electronic Records (PACER) system, www.PACER.gov. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 11, 2015 OXFORD IMMUNOTEC GLOBAL PLC By: /s/ Richard M. Altieri Richard M. Altieri Chief Financial Officer
